Title: To James Madison from John B. Hoskins, 18 July 1807
From: Hoskins, John B.
To: Madison, James



Sir
Paris 18th: July 1807.

Am informed that the City of Rochelle suffers for want of a resident Consular agent, Mr. Thomas Lovell the present Consul for that City & its dependances has been absent for several years, & it is said may never return.  He left to represent him an aged French Gentleman, & am told infirm; you will not doubt how much the American Commerce suffers from this kind of abandon, nor how urgent it is to have one of our Citzens resident agent in that place; be it that Mr. Lovell should give his resignation, or that the President should see fit to name another in his place, or should judge it convenient to name a Vice Consul who would reside there, it is certain that our Commerce would be better supported than it is at present; if your Excellency should be of opinion, after satisfying yourself of my abilitys, (having a perfect knowledge in the two languages, as well as of the Commercial usages of France,) & of my moral & political character, you should find me a proper person to represent the American Commerce in this Country, I beg you will have the goodness to propose me to the President of the United States, to be appointed Consul for Rochelle & its dependances, in case Mr. Lovell should give his resignation, or Vice Consul for the same City, should he in his wisdom judge that an American Citizen, would be more fitting than a French agent, occupying the same functions, he may be persuaded that I will do every thing to honorably represent my Country, as well as to act constantly conformably with its political & commercial interests.
I pray your Excellency, to receive the assurances of that perfect consideration, & great respect, with which I have the honour to be, Your Excellencys, Most obedient & very humble Serv’t

Jno. Hoskins

